DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki U.S. Patent Publication No. 2013/0106925 (hereinafter Sasaki) in view of Lin U.S. Patent Publication No. 2006/0255994 (hereinafter Lin).
Consider claim 1, Sasaki teaches a source driver comprising: a first channel group (Figure 1, one of the drivers 3) and a second channel group configured to output source driving signals (Figure 1, another one of the drivers 3); a first gradation voltage divider configured to generate first gradation voltages using gamma reference voltages and provide the first gradation voltages to the first channel group (Figure 2, divider 31A-B receives VHmax, VHmin, VLmax and VLmin (gamma reference voltages) corresponding to one of the drivers. [0030], as illustrated in figure 2, each source driver 3); and a second gradation voltage divider configured to generate second gradation voltages having the same level as the first gradation voltages using the gamma reference voltages, and provide the second gradation voltages to the second channel group (Figure 2, divider 31A-B receives VHmax, VHmin, VLmax and VLmin (gamma reference voltages) corresponding to another one of the drivers. [0030], as illustrated in figure 2, each source driver 3), wherein the first voltage divider is respectively connected to a gamma reference voltage generator configured to provide the gamma reference voltages (Figure 1, voltage generator provides VHmax, VHmin, VLmax and VLmin), wherein the first and second gradation voltage dividers respectively receive the gamma reference voltages having the same voltage range from the gamma reference voltage generator (Figure 1, voltage generator provides VHmax, VHmin, VLmax and VLmin. [0030], as illustrated in figure 2, each source driver 3), wherein the first branch lines and the second branch lines transfer the gamma reference voltages having the same voltage range to the first gradation voltage divider and the second gradation voltage divider (VHmax, VHmin, VLmax and VLmin in figure 2 for each driver 3 illustrated in figure 3). In 
Sasaki does not appear to specifically disclose the first gradation voltage divider is connected to the gamma reference voltage generator through first branch lines diverging from main gamma lines, and the second gradation voltage divider is connected to the gamma reference voltage generator through second branch lines diverging from the main gamma lines.
However, in a related field of endeavor, Lin teaches a source driving device (abstract) and further teaches the first gradation voltage divider is connected to the gamma reference voltage generator through first branch lines diverging from main gamma lines (Figure 3A, first branch lines connected to R_ladder for Red diverging from outside or main gamma lines, where the external voltage generator is the unit that provide the reference voltages), and the second gradation voltage divider is connected to the gamma reference voltage generator through second branch lines diverging from the main gamma lines (Figure 3A, second branch lines connected to R_ladder for Green diverging from outside or main gamma lines).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide branch lines from the voltage generator as taught by Lin with the benefit that each of the R-Ladder circuits for various colors receives m input reference voltages and outputs n Gamma voltages to be used by the source driver as suggested by Lin in [0035].

Consider claim 3, Sasaki and Lin teach all the limitations of claim 1. In addition, Sasaki teaches the first and second gradation voltage dividers generate the first and second gradation voltages having the same polarity and level using the gamma reference voltages (Figure 2 and [0030], positive VHK0-VHK8 for one of the drivers and for another one of the drivers).

Consider claim 4, Sasaki and Lin teach all the limitations of claim 1. In addition, Sasaki teaches the first gradation voltage divider is connected one-to-one to the first channel group (Figures 2-3, for one of the drivers), and the second gradation voltage divider is connected one-to-one to the second channel group (Figures 2-3, for another one of the drivers).

Consider claim 5, Sasaki and Lin teach all the limitations of claim 4. In addition, Sasaki teaches the first and second gradation voltage dividers generate the first and second gradation voltages independently of each other (Figures 2-3 for each driver).

Consider claim 6, Sasaki and Lin teach all the limitations of claim 1. In addition, Sasaki teaches the first channel group comprises odd channels among channels allocated to the source driver, and the second channel group comprises even channels among the channels (Figure 1, first (odd) and second driver (even)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Lin as applied to claim 1 above, and further in view of Ikeda et al. U.S. Patent Publication No. 2011/0199400 (hereinafter Ikeda).
Consider claim 7, Sasaki and Lin teach all the limitations of clam 1. 
Sasaki does not appear to specifically disclose the first and second gradation voltage dividers are disposed between 5two parts obtained by dividing the channels by the same number of channels, the first channel group comprises channels disposed on the left side based on the first and second gradation voltage dividers, and the second channel group comprises channels disposed on the right side based 10on the first and second gradation voltage dividers.
However, in a related field of endeavor, Ikeda teaches a semiconductor integrated circuit (abstract) and further teaches the first and second gradation voltage dividers are disposed between 5two parts obtained by dividing the channels by the same number of channels (Figure 1, GRH(1) and GRH(2) between SH(1)-SH(p)), the first channel group comprises channels disposed on the left side based on the first and second gradation voltage dividers (Figure 1, SH(1)-SH(o)), and the second channel group comprises channels disposed on the right side based 10on the first and second gradation voltage dividers (Figure 1, SH(o+1)-SH(p)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of resistors strings between two parts as taught by Ikeda with the benefit that in the case of dividing the gradation wiring lines into two groups, first and second resistance dividing circuits are respectively provided at intermediate positions in a group of gradation circuits as suggested by Ikeda in [0054]. In addition, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of resistors strings between two parts as taught by Ikeda in order to meet the design expectations since Ikeda teaches resistance dividing circuits provided at intermediate positions or on end side of a group in [0054].

Claims 8, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Lee et al. U.S. Patent Publication No. 2015/0213751 (hereinafter Lee) and Lin.

    PNG
    media_image1.png
    770
    1197
    media_image1.png
    Greyscale

Consider claim 8, Sasaki teaches a display driving device comprising: a gamma reference voltage generator configured to provide gamma reference voltages (Annotated figure above, voltage generator); a first source driver comprising (Annotated figure above, 1st Source Driver): a first gradation voltage divider configured to generate first gradation voltages using the gamma reference voltages and provide the first gradation voltages to a first channel group (Figure 2, 31A for one driver 3); and a second gradation voltage divider configured to generate second gradation voltages having the same level as the first gradation voltage using the gamma reference voltages and provide the second gradation voltages to a second channel group (Figure 2, 31A for another one of driver 3. [0030], as illustrated in figure 2, each source driver 3).
Sasaki does not appear to specifically disclose a second source driver comprising: a third gradation voltage divider configured to generate third gradation voltages using the gamma reference voltages and provide the third gradation voltages to a third channel group; and a fourth gradation voltage divider configured to generate fourth gradation voltages having the same level as the third gradation voltage using the gamma reference voltages and provide the fourth gradation voltages to a fourth channel group, wherein the first gradation voltage divider is connected to the gamma reference voltage generator, and the second gradation voltage divider is connected to the gamma reference voltage, wherein the third gradation voltage divider is connected to the gamma reference voltage generator, and the fourth gradation voltage divider is connected to the gamma reference voltage generator, wherein the first to fourth branch lines transfer the gamma reference voltages having the same voltage range to the first to fourth gradation voltage divider
However, in a related field of endeavor, Lee teaches a display driving integrated circuit (abstract) and further teaches plurality of source drivers, where SD1-SD2 is considered a first source driver and SD3-SD4 is considered a second source driver. Thus, the combination of Sasaki and Lee teach a second source driver comprising (second source driver comprises SD3-SD4, where SD3 corresponds to third channel and SD4 corresponds to fourth channel): a third gradation voltage divider configured to generate third gradation voltages using the gamma reference voltages and provide the third gradation voltages to a third channel group (each source driver is illustrated in figure 2 by Sasaki, where each of the drivers include resistor ladder 31A which receives VHmax, VHmin, VLmax and VLmin); and a fourth gradation voltage divider configured to generate fourth gradation voltages having the same level as the third gradation voltage using the gamma reference voltages and provide the fourth gradation voltages to a fourth channel group (each source driver is illustrated in figure 2 by Sasaki, where each of the drivers include resistor ladder 31A which receives VHmax, VHmin, VLmax and VLmin), the first gradation voltage divider is connected to the gamma reference voltage generator, and the second gradation voltage divider is connected to the gamma reference voltage, wherein the third gradation voltage divider is connected to the gamma reference voltage generator, and the fourth gradation voltage divider is connected to the gamma reference voltage generator (Sasaki teaches in figure 2 and [0030], each source driver receives VHmax and VHmin, VLmax and VLmin, where each of the drivers include resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)), wherein the first to fourth branch lines transfer the gamma reference voltages having the same voltage range to the first to fourth gradation voltage divider (Sasaki teaches in figure 2 and [0030], each source driver receives VHmax and VHmin, VLmax and VLmin, where each of the drivers include resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of source drivers as taught by Lee with the benefit as the number of pixels PX of the display panel that is driven by the display driving integrated circuit increases the source driving unit 140 may include a plurality of source drivers, and each of the source drivers may drive a source line of a corresponding area of the display panel as suggested by Lee in [0089]. Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of drivers and channels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 
Sasaki does not appear to specifically disclose connected through branch lines diverging from main gamma lines.
However, Lin teaches connected through branch lines diverging from main gamma lines (Figure 3A, branch lines connected to R_ladder diverging from outside or main gamma lines, where the external voltage generator is the unit that provide the reference voltages).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide branch lines from the voltage generator as taught by Lin with the benefit that each of the R-Ladder circuits for various colors receives m input reference voltages and outputs n Gamma voltages to be used by the source driver as suggested by Lin in [0035].

Consider claim 9, Sasaki, Lee and Lin teach all the limitations of claim 8. In addition, Sasaki and Lee teaches the first to fourth gradation voltage dividers respectively receive the gamma reference voltages having the same voltage range from the gamma reference voltage generator (Sasaki teaches in figure 2 and [0030], each source driver receives VHmax and VHmin, VLmax and VLmin, where each of the drivers include resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)).

Consider claim 11, Sasaki, Lee and Lin teach all the limitations of claim 8. In addition, Sasaki and Lee teaches the first to fourth gradation voltage dividers generate the first to fourth gradation voltages having the same polarity and level using the gamma reference voltages (Sasaki teaches in figure 2 and [0030], each source driver receives VHmax and VHmin, VLmax and VLmin, where each of the drivers include positive resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)).

Consider claim 12, Sasaki, Lee and Lin teach all the limitations of claim 8. In addition, Sasaki and Lee teaches the first gradation voltage divider is connected one-to-one to the first channel group (Sasaki teaches in figure 2 and [0030], each of the drivers include positive resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)), and the second gradation voltage divider is connected one-to-one to the second channel group (Sasaki teaches in figure 2 and [0030], each of the drivers include positive resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)), wherein the third gradation voltage divider is connected one-to-one to the third channel group (Sasaki teaches in figure 2 and [0030], each of the drivers include positive resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)), and the fourth gradation voltage divider is connected one-to-one to the fourth channel group (Sasaki teaches in figure 2 and [0030], each of the drivers include positive resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)). 

Consider claim 13, Sasaki, Lee and Lin teach all the limitations of claim 12. In addition, Sasaki and Lee teaches the first to fourth gradation voltage dividers generate the first to fourth gradation voltages independently of one another (Sasaki teaches in figure 2 and [0030], each of the drivers include positive resistor ladder 31A. In addition, Lee teaches a plurality of drivers (e.g. SD1-SD4)).

Consider claim 14, Sasaki, Lee and Lin teach all the limitations of claim 8. In addition, Sasaki and Lee teaches the first channel group comprises first odd channels among first channels allocated to the first source driver (SD1 in Lee), and the second channel group comprises first even channels among the first channels (SD2 in Lee), wherein the third channel group comprises second odd channels among second channels allocated to the second source driver (SD3 in Lee), and the fourth channel group comprises second even channels among the second channels (SD4 in Lee).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Lee and Lin as applied to claim 8 above, and further in view of Ikeda. 
Consider claim 15, it includes the limitations of claim 7 and thus rejected by the same reasoning. 

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
On page 9, Applicant argues that “Sasaki does not teach or suggest at least the first branch lines and the second branch lines diverging from the main gamma lines”. The Office respectfully disagrees for the following reasons. 
Sasaki teaches that drivers 3 include the voltages VHmax, VHmin, VLmax and VLmin, thus these voltages should diverge from the main gamma lines since each driver is located in different positions. Otherwise, how VHmax reaches two different positions without diverging. In addition, Li teaches how multiple lines diverge from outside of the driver. 

	On page 9, Applicant argues that “Lin does not teach or suggest that the first branch lines and the second branch lines transfer the gamma reference voltages having the same voltage range to the first gradation voltage divider and the second gradation voltage divider”
	Lin teaches in [0035], each of the R-Ladder circuits receives m input reference voltages. In addition, Sasaki teaches gamma reference voltages having same voltage range to the first divider and second divider in figures 2-3 and [0030-0031]. Consequently, the combination disclosed all the limitations of claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621